DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/13/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-11, and 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over Ke et al. (US 2019/0116527) in view of Liu et al. (US 2015/0017976) further in view of Fan et al. (US 2018/0332657).
Regarding claim 1, Ke teaches a method,  performed by a first network device (source radio access network node),  or a chipset configured to be disposed in the first network device, comprising: receiving, from a second network device, first indication information from a second network device (target radio access network node), the first indication information comprising information indicating a third network device (source WT node), the second network device being an original master network device of a terminal device in a connected state, the third network device being an original secondary network device of the terminal device in the connected state before the first network device receiving the first indication information (i.e., The target radio access network node can determine a WT node (corresponding to third node)  for WLAN aggregation for the UE according to the received WLAN information about the UE ([0330]), context of the UE and other information received from the source node facilitate communication between the WT node (corresponding to third node) and the UE [0330]-[0347]).
Ke teaches the source/first radio access network node transmits a UE context release message or a WT release request message to the WT. But, Ke does not specifically teach determining, the third network device to be a new secondary network device of the terminal device based on the first indication information.
However, the preceding limitation is known in the art of communications. Liu teaches in a communications network such as LTE-LAN and LAE system, when the RLF or handover failure occurs in one of these two network nodes (for example, at the second network node), there are two schemes to guarantee a re-establishment procedure for the UE. In scheme I, the UE may reports this RLF issue to the first network node and the first network node can select a cell (corresponding to a third network node) according to this UE's measurement report and send an identifier (ID) for the cell/third network node to the UE for re-establishment. In addition, the first network node can derive security keys and transfer context information of this UE to the selected cell. In scheme II, upon the RLF or handover failure, the UE can select a cell (corresponding to the third network node) for re-establishment, and then indicate the selected target network node which is used for the RRC connection re-establishment to the first network node. On receiving this indication, the first network node can derive security keys and transfer context information of the UE to the selected target network node ([0031], [0040]-[0041]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Liu within the system Ke in order to ensure that the target cell (corresponding to the third network node) has the context information of the UE. 
Ke in view of Liu does not specifically teach the first network device being a new master network device of the terminal device in an inactive state after the connected state. 
However, the preceding limitation is known in the art of communications. Fan teaches a method performed in a wireless communications system for changing master node for a wireless device. The wireless device, a first network node, a second network node and a third network node are operating in the wireless communications system. The first network node is the master node for the wireless device, and the second network node and the third network node are secondary nodes for the wireless device ([0015]-[0017]). Fan teaches interchanging the first node, second node, and third node between master node, new master, or secondary node ([0077], [0108], and [0114]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Fan within the system of Ke in view of Liu in order to reduce the handover interruption time and avoid the radio link failure.
Regarding claim 2, Ke in view of Liu further in view of Fan teaches all the limitations. Ke further teaches sending to the second network device, a first request, the first request comprising a request for context information of the terminal device on the second network device (i.e., A handover request message is transmitted to a target radio access network node by a source radio access network node [0329]); and receiving from the second network device, the context information of the terminal device on the second network device (i.e., a handover request acknowledge message is returned to the source radio access network node by the target radio access network node [0335]-[0338]). 
Regarding claim 3, Ke in view of Liu further in view of Fan teaches all the limitations. Ke further teaches the first indication information and the context information of the terminal device on the second network device are in a same message (i.e., the handover request acknowledge message contains configuration information about the WALN aggregation for the UE (as described in the step 301), and indication information of maintaining a UE context in the WT (as described in the step 601 [00329]-[0337]). 
Regarding claim 5, Ke in view of Liu further in view of Fan teaches all the limitations above except sending to the third network device, a resume terminal context request the resume terminal context request comprising an identifier of the terminal device.
However, the preceding limitation is known in the art of communications. Liu teaches sending means for sending a message to the first network node to instruct the first network node to transfer context information of the UE to a third network node (such as the third network node 530) (corresponding to third network device received message form other device via first network device) ([0041]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Liu within the system of Ke and Fan in order to perform a re-establishment procedure for a third connection with the third network node having the context information of the UE transferred from the first network node.
Regarding claim 6, Ke in view of Liu further in view of Fan teaches all the limitations above except receiving from the third network node a resume terminal context response. 
However, the preceding limitation is known in the art of communications. Liu teaches receiving means for receiving context information of a UE (such as the UE 540) from a first network node (such as the first network node 510) having a first connection with the UE, in response to a link failure of a second connection between a second network node (such as the second network node 520) and the UE; and performing means for performing a re-establishment procedure for a third connection between the third network node and the UE, based at least in part on the context information of the UE ([0041]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Liu within the system of Ke and Fan in order to switching a user plane traffic transmission point to the third network node by coordinating with the first network node and the second network node.
Regarding claim 7, Ke teaches an apparatus, the apparatus being a first network device (source radio access network node) or a chipset configured to be disposed in the first network device, the apparatus comprising: a processor, and a non-transitory memory storing a program to be executed in the processor, the program comprising instructions, when executed, cause the processor to: receive from a second network device (target radio access network node) first indication information, the first indication information comprising information indicating a third network device (source WT node), the second network device being an original master network device of a terminal device in a connected state, the third network device being an original secondary network device of the terminal device in the connected state (i.e., context of the UE and other information received from the source node facilitate communication between the WT node (corresponding to third node) and the UE [0329]-[0347]); the first network device (source radio access network node) typically includes  transceiver and processor to execute program..
Ke teaches the source/first radio access network node transmits a UE context release message or a WT release request message to the WT. But, Ke does not specifically teach determine the third network device to be a new secondary network device of the terminal device based on the first indication information.
However, the preceding limitation is known in the art of communications. Liu teaches in a communications network such as LTE-LAN and LAE system, when the RLF or handover failure occurs in one of these two network nodes (for example, at the second network node), there are two schemes to guarantee a re-establishment procedure for the UE. In scheme I, the UE may reports this RLF issue to the first network node and the first network node can select a cell (corresponding to a third network node) according to this UE's measurement report and send an identifier (ID) for the cell/third network node to the UE for re-establishment. In addition, the first network node can derive security keys and transfer context information of this UE to the selected cell. In scheme II, upon the RLF or handover failure, the UE can select a cell (corresponding to the third network node) for re-establishment, and then indicate the selected target network node which is used for the RRC connection re-establishment to the first network node. On receiving this indication, the first network node can derive security keys and transfer context information of the UE to the selected target network node ([0031], [0040]-[0041]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Liu within the system Ke in order to ensure that the target cell (corresponding to the third network node) has the context information of the UE.
Ke in view of Liu does not specifically teach the first network device being a new master network device of the terminal device in an inactive state after the connected state. 
However, the preceding limitation is known in the art of communications. Fan teaches a method performed in a wireless communications system for changing master node for a wireless device. The wireless device, a first network node, a second network node and a third network node are operating in the wireless communications system. The first network node is the master node for the wireless device, and the second network node and the third network node are secondary nodes for the wireless device ([0015]-[0017]). Fan teaches interchanging the first node, second node, and third node between master node, new master, or secondary node ([0077], [0108], and [0114]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Fan within the system of Ke in view of Liu in order to reduce the handover interruption time and avoid the radio link failure.
Regarding claim 8, Ke in view of Liu in view of Fan teaches all the limitations. Ke further teaches the program further comprises instructions, when executed, cause the processor to: send to send the second network device a first request, the first request comprising a request for context information of the terminal device on the second network device (i.e., a handover request message is transmitted to a target radio access network node by a source radio access network node [0329]); and receive, from the second network device the context information of the terminal device on the second network device (i.e., a handover request acknowledge message is returned to the source radio access network node by the target radio access network node [0335]-[0338]). 
Regarding claim 9, Ke in view of Liu Ke in view of Liu in view of Fan teaches all the limitations. Ke further teaches the first indication information and the context information of the terminal device on the second network device are in a same message (i.e., the handover request acknowledge message contains configuration information about the WALN aggregation for the UE (as described in the step 301), and indication information of maintaining a UE context in the WT (as described in the step 601 [00329]-[0337]). 
Regarding claim 10, Ke in view of Liu Ke in view of Liu in view of Fan teaches all the limitations. Ke further teaches receive, from the second network device, a second request, the second request indicating a request to page the terminal device ([0284]); and send to the second network device a response, the response indicating that the first network device has successfully paged the terminal device ([0284]-[0285]). 
Regarding claim 11, Ke in view of Liu Ke in view of Liu in view of Fan teaches all the limitations above except the transceiver is further configured to send a retrieve terminal context request to the third network device, and the retrieve terminal context request comprises an identifier of the terminal device.
However, the preceding limitation is known in the art of communications. Liu teaches sending means for sending a message to the first network node to instruct the first network node to transfer context information of the UE to a third network node (such as the third network node 530) ([0041]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Liu within the system of Ke and Fan in order to perform a re-establishment procedure for a third connection with the third network node having the context information of the UE transferred from the first network node.
	Regarding claim 23, Ke teaches a method, performed by a system comprising a first network device (source node) and a second network device (target node), the method comprising: receiving, by the second network device from the first network device, a first request (i.e., target node receives handover request), the first request comprising a request for context information of a terminal device on the second network device (i.e., the handover request message contains WLAN information about a UE (the WLAN information about the UE [0329]-[0330]); sending, by the second network device to the first network device, the context information of the terminal device on the second network device (i.e., the handover request acknowledge message contains configuration information about the WALN aggregation for the UE (as described in the step 301), and indication information of maintaining a UE context in the WT [0336]-[0337]); and sending, by the second network device (target radio access network node) to the first network device (source node), first indication information, the first indication information comprising information indicating a third network device (source WT node), 
the second network device being an original master network device of a terminal device in a connected state, the third network device being an original secondary network device of the terminal device in the connected state before the first network device receiving the first indication information (i.e., The target radio access network node can determine a WT node (corresponding to third node)  for WLAN aggregation for the UE according to the received WLAN information about the UE ([0330]), context of the UE and other information received from the source node facilitate communication between the WT node (corresponding to third node) and the UE [0330]-[0347]).
Ke teaches the source/first radio access network node transmits a UE context release message or a WT release request message to the WT. But, Ke does not specifically teach determining, the third network device to be a new secondary network device of the terminal device based on the first indication information.
However, the preceding limitation is known in the art of communications. Liu teaches in a communications network such as LTE-LAN and LAE system, when the RLF or handover failure occurs in one of these two network nodes (for example, at the second network node), there are two schemes to guarantee a re-establishment procedure for the UE. In scheme I, the UE may reports this RLF issue to the first network node and the first network node can select a cell (corresponding to a third network node) according to this UE's measurement report and send an identifier (ID) for the cell/third network node to the UE for re-establishment. In addition, the first network node can derive security keys and transfer context information of this UE to the selected cell. In scheme II, upon the RLF or handover failure, the UE can select a cell (corresponding to the third network node) for re-establishment, and then indicate the selected target network node which is used for the RRC connection re-establishment to the first network node. On receiving this indication, the first network node can derive security keys and transfer context information of the UE to the selected target network node ([0031], [0040]-[0041]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Liu within the system Ke in order to ensure that the target cell (corresponding to the third network node) has the context information of the UE. 
Ke in view of Liu does not specifically teach the first network device being a new master network device of the terminal device in an inactive state after the connected state. 
However, the preceding limitation is known in the art of communications. Fan teaches a method performed in a wireless communications system for changing master node for a wireless device. The wireless device, a first network node, a second network node and a third network node are operating in the wireless communications system. The first network node is the master node for the wireless device, and the second network node and the third network node are secondary nodes for the wireless device ([0015]-[0017]). Fan teaches interchanging the first node, second node, and third node between master node, new master, or secondary node ([0077], [0108], and [0114]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Fan within the system of Ke in view of Liu in order to reduce the handover interruption time and avoid the radio link failure.
Regarding claim 24, Ke in view of Liu Ke in view of Liu in view of Fan teaches all the limitations. Ke further teaches the first indication information and the context information of the terminal device on the second network device are in a same message (i.e., the handover request acknowledge message contains configuration information about the WALN aggregation for the UE (as described in the step 301), and indication information of maintaining a UE context in the WT (as described in the step 601 [00329]-[0337]). 
Regarding claim 25, Ke in view of Liu Ke in view of Liu in view of Fan teaches all the limitations. Ke further teaches receive, from the second network device, a second request, the second request indicating a request to page the terminal device ([0284]); and send to the second network device a response, the response indicating that the first network device has successfully paged the terminal device ([0284]-[0285]). 
	Regarding claim 26, Ke teaches apparatus, being a second network device or a chipset configured to be disposed in the second network device, comprising: a processor (i.e., processor is typical device in radio access network node); and a non-transitory memory storing a program to be executed in the processor, the program comprising instructions, when executed, cause the processor to: receive, by the second network device from the first network device, a first request (i.e., target node receives handover request), the first request comprising a request for context information of a terminal device on the second network device (i.e., the handover request message contains WLAN information about a UE (the WLAN information about the UE [0329]-[0330]); send, by the second network device to the first network device, the context information of the terminal device on the second network device (i.e., the handover request acknowledge message contains configuration information about the WALN aggregation for the UE (as described in the step 301), and indication information of maintaining a UE context in the WT [0336]-[0337]); and send, by the second network device (target radio access network node) to the first network device (source node), first indication information, the first indication information comprising information indicating a third network device (source WT node), the second network device being an original master network device of a terminal device in a connected state, the third network device being an original secondary network device of the terminal device in the connected state before the first network device receiving the first indication information (i.e., The target radio access network node can determine a WT node (corresponding to third node)  for WLAN aggregation for the UE according to the received WLAN information about the UE ([0330]), context of the UE and other information received from the source node facilitate communication between the WT node (corresponding to third node) and the UE [0330]-[0347]).
Ke teaches the source/first radio access network node transmits a UE context release message or a WT release request message to the WT. But, Ke does not specifically teach determining, the third network device to be a new secondary network device of the terminal device based on the first indication information.
However, the preceding limitation is known in the art of communications. Liu teaches in a communications network such as LTE-LAN and LAE system, when the RLF or handover failure occurs in one of these two network nodes (for example, at the second network node), there are two schemes to guarantee a re-establishment procedure for the UE. In scheme I, the UE may reports this RLF issue to the first network node and the first network node can select a cell (corresponding to a third network node) according to this UE's measurement report and send an identifier (ID) for the cell/third network node to the UE for re-establishment. In addition, the first network node can derive security keys and transfer context information of this UE to the selected cell. In scheme II, upon the RLF or handover failure, the UE can select a cell (corresponding to the third network node) for re-establishment, and then indicate the selected target network node which is used for the RRC connection re-establishment to the first network node. On receiving this indication, the first network node can derive security keys and transfer context information of the UE to the selected target network node ([0031], [0040]-[0041]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Liu within the system Ke in order to ensure that the target cell (corresponding to the third network node) has the context information of the UE. 
Ke in view of Liu does not specifically teach the first network device being a new master network device of the terminal device in an inactive state after the connected state. 
However, the preceding limitation is known in the art of communications. Fan teaches a method performed in a wireless communications system for changing master node for a wireless device. The wireless device, a first network node, a second network node and a third network node are operating in the wireless communications system. The first network node is the master node for the wireless device, and the second network node and the third network node are secondary nodes for the wireless device ([0015]-[0017]). Fan teaches interchanging the first node, second node, and third node between master node, new master, or secondary node ([0077], [0108], and [0114]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Fan within the system of Ke in view of Liu in order to reduce the handover interruption time and avoid the radio link failure.
Regarding claim 27, Ke in view of Liu Ke in view of Liu in view of Fan teaches all the limitations. Ke further teaches the first indication information and the context information of the terminal device on the second network device are in a same message (i.e., the handover request acknowledge message contains configuration information about the WALN aggregation for the UE (as described in the step 301), and indication information of maintaining a UE context in the WT (as described in the step 601 [00329]-[0337]). 
Regarding claim 28, Ke in view of Liu Ke in view of Liu in view of Fan teaches all the limitations. Ke further teaches receive, from the second network device, a second request, the second request indicating a request to page the terminal device ([0284]); and send to the second network device a response, the response indicating that the first network device has successfully paged the terminal device ([0284]-[0285]). 



	

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ke et al. (US 2019/0116527) in view of Liu et al. (US 2015/0017976) further in view of Fan and further in view of Saily et al. (US 2018/0295603).
Regarding claim 4, Ke in view of Liu and Fan does not disclose in great details the limitations of claim 4. 
However, claim 4 is very well known in the art of communications. Saily teaches receiving, by a first network device, a first request from a second network device, the first request indicating a request to page a terminal device, the second network device being an original master network device of the terminal device in a connected state (i.e., Reception of the paging request in step 504 causes the first network element 110 to start paging for the UE 120 in at least one cell controlled by the first network element 110 [0044]); and sending, by the first network device, a response to the second network device, the response indicating that the first network device has successfully paged the terminal device (i.e., the first network element 110 may determine that it has discovered the UE 120 and, as a consequence, the first network element 110 may transmit (step 511) a paging response message to the second network element 132 to indicate that the UE 120 has been discovered. Upon receiving the paging response from the first network element 110 in step 511, the second network element 132 determines that the UE 120 has been detected by the first network element and, as a consequence, the second network element 132 transmits (step 513) a response to the data notification message of step 500 to the data routing network element 134 [0044]-[0045], [0048]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to have implemented the technique of Saily within the system Ke in Liu and Fan in order to reduce geographical area where the UE is page, thus reducing paging signaling.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842. The examiner can normally be reached MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN A GELIN/Primary Examiner, Art Unit 2643